                                                                                FILED
                                                                             IN CLERK'S OFFICE
                                                                        US DISTRICT COURT E D N Y
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                            ★ JUL
                                                                            | 201D ir
                                                      X


TINA CONCEPCION AND RAYMOND
                                                                        BROOKLYN OFFICE
CONCEPCION,

                                    Plaintiffs,           MEMORANDUM
                                                          DECISION AND ORDER
                      - against -
                                                          15-CV-4844(AMD)(LB)
CITY OF NEW YORK,et aL,
                                    Defendants.
                                                      X

ANN M.DONNELLY,United States District Judge:

       On May 6, 2019,1 granted the defendants' motion for summary judgment and dismissed

the plaintiffs' remaining claims. (ECF No. 122.) Judgment in favor of the defendants was

entered on May 7, 2019, and on June 4, 2019, the plaintiffs moved for reconsideration and relief

from the judgment, pursuant to Federal Rules of Civil Procedure 59(e) and 60(b)(6). (ECF No.

124-1.) For the following reasons, the plaintiffs' motion is denied.

                                            DISCUSSION


       I assume the parties' familiarity with the underlying facts ofthis case, which were

detailed in the May 6,2019 opinion and order. {See ECF No. 122.)

       A motion for reconsideration pursuant to Rules 59(e) or 60(b)"is the proper vehicle for

bringing to the Court's attention matters it may have overlooked in its initial ruling." Pall Corp.

V. 3MPurification, Inc., Nos. 97-CV-7599,03-CV-92,2015 WL 5009254, at *1 (E.D.N.Y. Aug.

20, 2Q\5)\ Arnold V. Geary, 981 F. Supp. 2d 266, 268-^9(S.D.N.Y. 2013), affd, 582 F. App'x

42(2d Cir. 2014). Such motions "are held to a strict standard;" "reconsideration will generally

be denied unless the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to alter the conclusion
reached by the court." Mirkin v. XOOM Energy, LLC,No, 18-CV-2949, 2018 WL 6381456, at

*1 (E.D.N.Y. Dec. 6, 2018)(quoting Shrader v. CSXTransp., Inc., 70 F.3d 255, 257(2d Cir.

1995)). A motion for reconsideration "is not a vehicle for relitigating old issues, presenting the

case under new theories, securing a rehearing on the merits, or otherwise taking a 'second bite at

the apple.'" Analytical Surveys, Inc. v. Tonga Partners, L.P.,684 F.3d 36,52(2d Cir. 2012)

(quoting Sequa Corp. v. GBJ Corp., 156 F.3d 136,144(2d Cir. 1998)); see also Shrader, 70 F.3d

at 257(explaining that motions for reconsideration "should not be granted where the moving

party seeks solely to relitigate an issue already decided"); Singer v. Macy's K, LLC,No. 06-CV-

5542,2007 WL 9711179, at *1 (E.D.N.Y. Nov. 15, 2007)("Motions for reconsideration may not

be granted where the party seeks solely to repackage or relitigate arguments and issues already

considered by the Court.").

       Movants seeking relief pursuant to Rule 60(b)(6) must show "extraordinary

circumstances"justifying relief. Gonzalez v. Crosby,545 U.S. 524,535(2005)(citing

Ackermann v. United States, 340 U.S. 193,199(1950)); see also Nemaizer v. Baker, 793 F.2d

58,63(2d Cir. 1986)(Rule 60(b)(6) is "properly invoked only when there are extraordinary

circumstances justifying relief); United States v. Cirami, 563 F.2d 26, 35 (2d Cir. 1977)

(movant must"make out a strong case that he had a meritorious defense which could have been

asserted but for a truly extraordinary turn of events not covered by the first five clauses ofthe

rule"). The rule's "extraordinary circumstances" threshold is high; courts consistently deny Rule

60(b)(6) motions from movants who received unfavorable summary judgment decisions and fail

to meet the standard. See, e.g., Spira v. AshwoodFin., Inc., 371 F. Supp. 2d 232,234(E.D.N.Y.

2005);Patel v. Lutheran Med. Ctr., Inc., 775 F. Supp. 592, 598(E.D.N.Y. 1991)("As plaintiff

has demonstrated no misconduct or excusable default on the part of defendants, and indeed no
 exceptional circumstances, relief under clause (6)is not available and is denied.")^ see also

 Analytical Surveys,684 F.3d at 52; Westport Ins. Corp. v. Goldberger & Dubin, P.O.,255 F.

 App'x 593,595(2d Cir. 2007)(affirming Rule 60(b)(6) denial because "extraordinary

 circumstances" were not shown); Cole v. Millard Fillmore Hosp., 116 F.3d 465(2d Cir. 1997)

(same).

          The plaintiffs argue that there are genuine disputes of material fact that precluded

 summary judgment on the issues of probable cause, qualified immunity, and excessive force.

(EOF No. 124-1.) However, in deciding the defendants' motion for summary judgment, I

 viewed all facts in the light most favorable to the plaintiffs and found that there were no genuine

 disputes of material fact as to those subjects.' {See EOF No. 122.) The plaintiffs have not

 identified any new issues; rather, they make essentially the same points as in their summary

judgment briefs. {See EOF No. 96;see also Analytical Surveys,684 F.3d at 52.) They also have

 not cited any "controlling decisions or data" that I overlooked in my decision. Singer,2007 WL

 9711179, at *3("Defendants have failed to meet their burden in a motion for reconsideration

 because they have not cited to any newly-discovered evidence or pointed to any facts or

 precedent that the Court overlooked in its Order.").

          Nor have the plaintiffs shown that there are "extraordinary circumstances" warranting

relief. See Mirkin, 2018 WL 6381456, at *1; Vindigni v. Meyer,441 F.2d 376, 377(2d Cir.




'The plaintiffs do not cite any caselaw -and the Court does not know of any- holding that Rule 60(bX6)is the
appropriate vehicle for the challenge that they make: that I did not apply the correct standard in analyzing the facts.
A motion pursuant to Rule 60(b)(1) would seem to be the better fit. See Badian v. Brandaid Communications Corp.
2005 WL 1083807, at *2(S.D.N.Y. May 9, 2005)("Relief under 60(b)(1) is ... appropriate where a court may have
overlooked certain parties' arguments or evidence in the record."). "Rule 60(b)(1) and 60(b)(6) are mutually
exclusive, so that any conduct which generally falls under the former cannot stand as a ground for relief under the
latter." Spira, 371 F. Supp. 2d at 236(quoting Cirami, 535 F.2d at 740). In any event, I would have denied a
motion pursuant to Rule 60(b)(1). See id.(denying Rule 60(b)(1) motion because "plaintiff is advancing the same
arguments she advanced at the summary judgment stage with the exception that she cites two cases she did not cite
in her briefs").
 1971)("the unusual fact ofthe complete disappearance of plaintiffs attorney"justified granting
Rule 60(b)(6) motion). This is not a situation like Cirami, 563 F.2d at 35, in which the movants

showed that defense counsel "constructive[ly] disappear[ed]," was suffering from mental health
issues, mislead his clients, and "made himself unavailable even to the trial judge." On the
contrary, the plaintiffs have been represented by able and zealous counsel since discovery began,
and counsel continues to represent them. The plaintiffs' arguments are more appropriately raised
on appeal. See Rinieri v. News Syndicate Co., 385 F.2d 818, 822(2d Cir. 1967)
("Rule 60(b)(6)is not a carte blanche to cast adrift from fixed moorings and time limitations
guided only by the necessarily variant consciences of different judges. It is not to be used as
a substitute for appeal...").

                                         CONCLUSION

       Accordingly, the plaintiffs' motion for reconsideration is denied.



SO ORDERED.


                                                       s/Ann M. Donnelly
                                                     Ani(M. Donnelly
                                                     United States District Judge
Dated: Brooklyn, New York
       July 18,2019
